Case: 20-50406    Document: 00515967326        Page: 1    Date Filed: 08/05/2021




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 5, 2021
                                No. 20-50406
                                                                    Lyle W. Cayce
                                                                         Clerk
   Billy L. Spears,

                                                         Plaintiff—Appellant,

                                    versus

   Steven McCraw; David Baker; Jack Webster; Michael
   Bradberry; Audra Livingston; Stephen P. Mach; Manny
   Flores; A. Cynthia Leon, also known as "Cindy"; Jason
   K. Pulliam; Randy Watson; Faith Johnson; Luis
   Gonzalez; Rhonda Fleming; Luis Sanchez; K. B. Wilkie;
   Brandon Negri; Jimmy Jackson; Marcus Stokke; Michael
   Sparks; Willie Drabble,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:17-CV-1105


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
Case: 20-50406      Document: 00515967326           Page: 2     Date Filed: 08/05/2021




                                     No. 20-50406

   Per Curiam:*
          Texas Department of Public Safety (DPS) Highway Patrol trooper
   Billy Spears appeals the dismissal of his 42 U.S.C. § 1983 claims against over
   a dozen different state officials. We affirm.
                                           I
          In April 2015, Spears brought several claims under § 1983 and the
   Texas Whistleblower Act against DPS, several DPS officials and one Texas
   Alcoholic Beverage Commission (TABC) officer for events related to two
   different disciplinary actions against him at work. 1 While that case was
   ongoing, Spears encountered another problem at DPS. In May 2016, he
   requested a medical waiver for the department’s semi-annual physical fitness
   test (PFT) due to a knee injury. Shortly after making the request, he was
   placed on medical leave and underwent knee surgery, returning to work in
   December 2016. In September 2017, while the defendants’ motion for
   summary judgment was pending in Spears I, Spears was served with a
   performance improvement plan (PIP) for failing to complete the PFT while
   on leave. Only after receiving the PIP did Spears realize his medical wavier
   had been denied.
          In response to the denial of his waiver and subsequent PIP, Spears
   sued nineteen state officials, including the ten named in Spears I, alleging
   various violations of his constitutional rights. First, he claimed that
   Defendants violated his First Amendment rights by denying his waiver and
   placing him on a PIP in retaliation for filing Spears I. Next, he alleged that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
            See Spears v. McCraw, No. 1:15-CV-511-RP, 2018 WL 1463711 (W.D. Tex. Mar.
   23, 2018) (Spears I).




                                           2
Case: 20-50406             Document: 00515967326              Page: 3      Date Filed: 08/05/2021




                                              No. 20-50406

   Defendants placed him on the PIP without due process. Third, he claimed
   that Defendants interfered with his right to access the courts by attempting
   to “cover up” their alleged retaliatory conduct. Finally, he asserted that
   Defendants conspired to violate his civil rights or failed to supervise those
   that did. 2 Defendants moved to dismiss Spears’s claims under Rule 12(b)(6),
   asserting qualified immunity. The district court granted Defendants’
   motions, dismissing each of Spears’s claims. Spears appeals.
                                                    II
              This Court reviews dismissals under Rule 12(b)(6) de novo, accepting
   “all well-pleaded facts as true, viewing them in the light most favorable to the
   plaintiff.” 3 To survive a Rule 12(b)(6) motion to dismiss, a complaint must
   “state a claim to relief that is plausible on its face.” 4 A plausible complaint
   “‘does not need detailed factual allegations,’ but must provide the plaintiff’s
   grounds for entitlement to relief—including factual allegations that when
   assumed to be true ‘raise a right to relief above the speculative level.’” 5 To
   plausibly state a claim against an official entitled to assert the defense of
   qualified immunity, a plaintiff must show: “(1) that the official violated a


              2
             To support his claims, Spears’s complaint sought to incorporate by reference his
   complaint from Spears I as well as a complaint from a separate action brought by another
   DPS employee. The district court declined to consider the substance of these pleadings,
   concluding that Spears’s indiscriminate incorporation of two additional complaints in their
   entirety violated Federal Rule of Civil Procedure 8(a)(2)’s mandate that he provide a
   “short and plain statement” of his claims. We see no error in that ruling. See Clayton v.
   ConocoPhillips Co., 722 F.3d 279, 299–300 (5th Cir. 2013); Muttathottil v. Gordon H.
   Mansfield, 381 F. App’x 454, 456–57 (5th Cir. 2010) (unpublished) (per curiam).
              3
            Martin K. Eby Const. Co., Inc. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th
   Cir. 2004) (internal quotation marks and citation omitted).
              4
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
              5
                  Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S.
   at 555).




                                                     3
Case: 20-50406           Document: 00515967326              Page: 4          Date Filed: 08/05/2021




                                            No. 20-50406

   statutory or constitutional right, and (2) that the right was clearly established
   at the time of the challenged conduct.” 6
                                                  A
           Spears first challenges the district court’s dismissal of his First
   Amendment retaliation claim. To state a First Amendment retaliation claim,
   Spears must allege facts demonstrating that: (1) he suffered an adverse
   employment action; (2) his speech involved a matter of public concern;
   (3) his interest in speaking outweighed the governmental defendant’s
   interest in promoting efficiency, and (4) the protected speech motivated the
   defendant’s conduct. 7
           Spears falters at the first step of this analysis. This Court has
   recognized that “discharges, demotions, refusals to hire, refusals to promote,
   and reprimands” amount to actionable retaliatory conduct for a First
   Amendment claim. 8 Spears suggests that his placement on a PIP is actionable
   as an “implicit reprimand,” but we have made clear that only formal
   reprimands may constitute a First Amendment violation. 9
           Nevertheless, the district court concluded that Spears’s PIP
   amounted to an adverse employment action under the less stringent
   “materially adverse” standard that governs Title VII retaliation claims. That
   standard requires only that the adverse decision be enough to “dissuade[] a




           6
             Mayfield v. Currie, 976 F.3d 482, 486 (5th Cir. 2020) (internal quotation marks
   and citation omitted).
           7
               See Culbertson v. Lykos, 790 F.3d 608, 617 (5th Cir. 2015).
           8
             Juarez v. Aguilar, 666 F.3d 325, 332 (5th Cir. 2011) (internal quotation marks and
   citation omitted).
           9
               See Colson v. Grohman, 174 F.3d 498, 511–12 & n.7 (5th Cir. 1999).




                                                   4
Case: 20-50406            Document: 00515967326             Page: 5       Date Filed: 08/05/2021




                                            No. 20-50406

   reasonable worker” from engaging in protected conduct. 10 While it may be
   true that Spears’s PIP satisfies the “materially adverse” standard, it is an
   open question in this Court whether that standard applies to claims of
   retaliation for protected speech. 11 Therefore, no clearly established law
   informed Defendants that placing Spears on a PIP would violate his
   constitutional rights.12 Consequently, Spears’s retaliation claim fails to
   overcome Defendants’ qualified immunity, and we affirm the district court’s
   dismissal. 13
                                                  B
           Spears next challenges the dismissal of his procedural due process
   claim. To plead a violation of his due process rights, Spears must first
   establish that he was deprived of a protected interest before showing that the
   deprivation occurred without the protections to which he was entitled. 14
           “It is well-settled that certain public employment situations may
   endow an employee with a legally cognizable property interest.” 15 As the
   source of his protected property interest, Spears points to section 411.007(e)
   of the Texas Government Code, which states that “[a]n officer or employee
   of [DPS] may not be discharged without just cause.” Assuming this provision


           10
             See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (internal
   quotation marks and citation omitted).
           11
             See Johnson v. Halstead, 916 F.3d 410, 422 n.5 (5th Cir. 2019) (“It is not clearly
   established whether Burlington’s ‘materially adverse’ standard applies to retaliation for
   protected speech.”).
           12
                See id.
           13
              Although the district court dismissed Spears’s retaliation claim on other
   grounds, we may affirm on any ground supported by the record and argued in the district
   court. See Raj v. Louisiana State University, 714 F.3d 322, 330 (5th Cir. 2013).
           14
                See McDonald v. City of Corinth, 102 F.3d 152, 155 (5th Cir. 1996).
           15
                Muncy v. City of Dallas, 335 F.3d 394, 398 (5th Cir. 2003).




                                                   5
Case: 20-50406            Document: 00515967326              Page: 6       Date Filed: 08/05/2021




                                             No. 20-50406

   of Texas law provides Spears with a protected property interest, at most, it
   guards against his discharge without due process, meaning that Spears’s
   protected interest lies in his continued employment at DPS. Because Spears
   remains employed at DPS, he fails to demonstrate that he has been deprived
   of any protected interest. The district court did not err in dismissing this
   claim.
                                                   C
            Similarly, the district court properly dismissed Spears’s denial-of-
   access claim. 16 To show a violation of his right to access the courts, Spears
   must “identify (1) a nonfrivolous underlying claim; (2) an official act that
   frustrated the litigation of that claim; and (3) a remedy that is not otherwise
   available in another suit that may yet be brought.” 17 Spears does not allege
   any facts demonstrating that Defendants prevented him from litigating his
   claims. His denial-of-access claim, therefore, fails. 18
                                                   D
            Spears also challenges the dismissal of his failure-to-supervise claim.
   A supervisory official may be held liable under § 1983 if a plaintiff establishes
   that “(1) the supervisor either failed to supervise or train the subordinate
   official; (2) a causal link exists between the failure to train or supervise and



            16
             Spears confusingly casts this claim as arising out of the Equal Protection Clause,
   even though we have recognized that “a right of access to the courts . . . is founded in the
   Article IV Privileges and Immunities Clause, the First Amendment Petition Clause, and
   the Fifth and Fourteenth Amendment Due Process Clauses.” See Waller v. Hanlon, 922
   F.3d 590, 601 (5th Cir. 2019).
            17
                 See id. at 602 (internal quotation marks and citation omitted).
            18
              See id.; see also Jones v. Kelly, 611 F. App’x 229, 231 (5th Cir. 2015) (unpublished)
   (per curiam) (affirming the dismissal of plaintiff’s denial-of-access claim where plaintiff
   failed to “allege or explain how any defendant actually prevented him from taking any
   particular legal action”).




                                                    6
Case: 20-50406           Document: 00515967326            Page: 7      Date Filed: 08/05/2021




                                           No. 20-50406

   the violation of the plaintiff’s rights; and (3) the failure to train or supervise
   amounts to deliberate indifference.” 19 Beyond Spears’s assertion in his
   complaint that certain defendants “failed to supervise the other [d]efendants
   who kept retaliating against [him],” Spears offers no well-pled facts
   indicating that any defendant failed to supervise or train subordinate officers
   or that such a failure caused a constitutional violation. The district court
   correctly dismissed this conclusory claim. 20
                                                 E
           Finally, the district court did not err in dismissing Spears’s conspiracy
   claim. Because Spears does not show a violation of his clearly established
   constitutional rights, his claim alleging a conspiracy to violate his rights
   necessarily fails. 21
           We affirm.




           19
             See Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d 375,
   381 (5th Cir. 2005) (internal quotation marks and citation omitted).
           20
              See Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002)
   (“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will
   not suffice to prevent a motion to dismiss.” (internal quotation marks and citation
   omitted)).
           21
                See Mowbray v. Cameron Cty., 274 F.3d 269, 279 (5th Cir. 2001).




                                                 7